Citation Nr: 0026828	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-11 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board initially notes that the issues of entitlement to 
service connection for hearing loss and tinnitus were 
originally developed for appellate review, but that service 
connection for both disabilities was granted by the RO in 
September 1999.  These issues are therefore no longer before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(1997).

The Board also notes that the veteran's wife, in a statement 
received in May 1999, contended that the veteran was 
occasionally irritable and depressed secondary to his hearing 
problems.  The issue of entitlement to service connection on 
a secondary basis for psychiatric disability is therefore 
referred to the RO for appropriate action.


FINDING OF FACT

The claim for service connection for PTSD is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records are negative for any evidence of PTSD 
and postservice medical records and statements on file for 
June 1984 to July 1999, while they document the use of Valium 
by the veteran as needed for sleep, are entirely negative for 
a diagnosis of PTSD or any evidence suggesting the presence 
of PTSD.

In a September 1998 statement, the veteran described the 
events which he alleged caused his PTSD.

The Board notes that the amendments of § 3.304(f) are of no 
significance in this case since at a minimum, medical 
evidence of PTSD is required under either version of the 
regulation.  The veteran's service medical records are 
negative for evidence of PTSD and there is no post-service 
medical evidence of record suggesting the presence of PTSD.  
Consequently, the veteran's claim for service connection for 
PTSD is not well grounded.

The Board notes that the veteran's representative has 
requested that VA schedule the veteran for a VA examination 
and that VA obtain an Independent Medical Opinion.  However, 
in the absence of a well-grounded claim for service 
connection for PTSD, there is no duty to assist the veteran 
in the development of his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); Morton v. West, 12 Vet. App. 477 (1999). 

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
PTSD.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

